Exhibit 10.2

 

FUELCELL ENERGY, INC.

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of April 23, 2020, by and between FuelCell Energy, Inc. (the
“Corporation”) and Jason B. Few (the “Executive”).

 

RECITALS:

 

WHEREAS, the Corporation and Executive have entered into an Employment
Agreement, dated as of August 26, 2019 (the “Employment Agreement”); and

 

WHEREAS, Paragraph 18 of the Employment Agreement provides that the Employment
Agreement may not be amended or modified except by a written agreement executed
by the parties thereto; and

 

WHEREAS, the Corporation and Executive now desire to amend the Employment
Agreement as provided herein;

 

NOW, THEREFORE, on the basis of the foregoing premises, and subject to the
proper approval of the Company’s Board of Directors, the parties hereto hereby
agree as follows:

 

 

1.

Defined Terms.  All capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement unless the context clearly indicates to the contrary.

 

 

2.

Amendment.

 

 

(a)

Paragraph 4(i) is hereby amended by deleting the first sentence of such
paragraph and substituting therefor the following:

 

Relocation. In recognition of Executive’s agreement to relocate to the Danbury,
Connecticut area by no later than the date that is eighteen (18) months after
the Effective Date, the Corporation shall pay to Executive a lump sum cash
payment in the gross amount of $200,000 (the “Relocation Payment”), which shall
be payable to Executive within thirty (30) days following Executive’s relocation
(but no later than March 15, 2021), provided that (i) such relocation occurs by
no later than the date that is eighteen (18) months after the Effective Date,
and (ii) Executive is employed by the Corporation on the date of any such
payment.

 

 

(b)

Paragraph 4(j) is hereby amended by deleting such paragraph in its entirety and
substituting therefor the following:

 

 

--------------------------------------------------------------------------------

Commuting and Apartment Expenses. In recognition of Executive’s agreement to
commute to the Danbury, Connecticut area until he is able to relocate to such
area (as described above), the Corporation shall pay to Executive the gross
amount of $13,000 per month, which shall be payable to the Executive on a
regularly scheduled payment date that occurs in each month during which
Executive is employed by the Corporation through the date which is eighteen (18)
months after the Effective Date (or such earlier time upon Executive’s
relocation (as described in Section 4.i above). In addition, through the date
that is eighteen (18) months after the Effective Date, the Corporation shall
provide Executive with a reasonable apartment in the Danbury, Connecticut area.

 

 

3.

Effective Date of Amendment and Incorporation. The operative provisions of this
Amendment shall be effective as of April 23, 2020 and shall be deemed to be part
of the Employment Agreement as if originally provided therein. Except as
provided herein, all other terms of the Employment Agreement shall continue
without modification and shall remain in full force and effect.

 

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the
Corporation has caused this Amendment to be executed in its name and on its
behalf, all as of the day and year first above written. This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument.

 

 

/s/ Jason B. Few_________________

Jason B. Few, Executive

 

 

FUELCELL ENERGY, INC.

 

 

By: _/s/ J.H. England_________

Name: J.H. England, Chairman

 